Case 2:21-cv-02022-DOC-KES Document 71-2 Filed 04/28/21 Page 1 of 6 Page ID #:3333




             Exhibit 2 to the
         First Amended Answer,
        Affirmative Defenses, and
              Counterclaims
4/28/2021
        Case   2:21-cv-02022-DOC-KES Document 71-2 Filed 04/28/21 Page 2 of 6 Page ID #:3334

                                                                               S~Thrive·
                                                                               ~ "',J Sklnc:ar• Pow•ted by
                                                                               ' ' R•9•nere11ve Plants·


                      Our Products   v   Regenerative Mission     Superplant Skincare        Our Skin Health Philosophy      Ingredients    ~       Connect w ith Us




                                   HOW A MEN'S GROOMING STARTUP
                                 EMPOWERED ME TO BECOME A STRONGER
                                              WOMAN
                                                                                     March 8. 2018




                                I am a Latin woman. A daughter and a mother. An innovator. And an entrepreneur. I also lead the science and
                                the magic behind the all natural 'ine of grooming products for men at Thrive Natural Care.

                                My name is Laura Arce. I am the director of R&D at Thrive, creating the potent plant-based formulas found in
                                every bottle, from our face wash and face scrub, to our newest ine for sensitive skin.

                                I am living my dream in more ways than one. And today, on International Women's Day I want to share how my
                                story became part of our story. A story of a company that empowers women entrepreneurs, like myself, as part
                                of its mission to leave the world better than we found it.

                                A woman in Costa Rica 1 an entrepreneur ready for the world

                                It all started with my curly hair. Frustratingly curly, in fact. While studying in college. I sought natural hair
                                products that could help me manage ,t. And when I couldn't find any that were all natural AND effective. I made
                                my own.

                                In 2002, I won the V National Entrepreneurs Contest, innovation category, with the natural hair products I had
                                created. For more than 10 years afterwards, I would receive further recognition for this work as I kept growing
                                that business with my family at my side, including two beautiful children who are now 8 and 11 years old. Along
                                this journey I h ave created more than 50 unique natural.based products for hair and skin.




                                And then in 2013, something truly magical happened. An American came to Costa Rica with an audacious
                                dream to create skincare products from plants native to my country and a business that would improve the
                                vitality of our lands and local economies.

                                Thrive·s CEO. Alex McIntosh. was speaking my language. I felt ike his dream was also my dream. And he
                                wasn't there to tell us how to do things. he was there to learn. to listen, and to collaborate. His genuine humility
                                and curiosity gave me both courage and confidence. Because when I met Alex and Thrive I was a shy, quiet,
                                and insecure entrepreneur. And yet , Alex saw my true self hidden behind all that. He encouraged me to
                                persevere, to not be afraid to use my voice and to share my opinions.




                                                                             Exhibit 2 Page 51
https://thrivecare.co/blogs/news/how-a-men-s-grooming-startup-empowered-me-to-become-a-stronger-woman                                                                  1/5
4/28/2021
        Case   2:21-cv-02022-DOC-KES Document 71-2 Filed 04/28/21 Page 3 of 6 Page ID #:3335




                               So when he opened a contest to find his R&D lead in Costa Rica I did not hesitate to apply. I became a 'ittle
                               obsessed, actually. Obsessed in the best sense of the word.

                               Discovering the magic formula

                               lt was beautiful because I was so passionate about the challenge: Desig n three products (a face wash, face
                               balm, and shave oil) for men's skin health that are both healthy and effective- backed by science and rigorous
                               testing. With one other key caveat. Use only plant-based ingredients to do so.

                               It was hard. Really hard. To formulate something relatively effective is easy if you can use any chemical. But
                               Thrive wanted it to be natural. No exceptions. And we wanted both things, natural and effective.

                               But I like challenges. Especially those so aligned with who I am and the values I live. I had always wanted to
                               make a 1ine of healthy cosmetics that really work, u sing only truly natural ingredients. My longtime dream
                               miraculously fit into Thrive·s bigger mission. My dream was like a piece of that puzzle.

                               I worked hard and came up with the theoretical design of the formulas, eventually taking those formulas into my
                               lab. I made some unexpected adjustments there, following my creative instinct.




                               That instinct was fueled by many things. The wisdom of nature, of science, of the indigenous peoples who lived
                               on the land before me. The most important ingredient, however, was passion.

                               That is the difference b e tween sourcing formulas from a big manufacturer versus someone who is connected to
                               the vision, to the values, to the farmers, and to the plants. Th at's the magic. It gets the passion involved. And
                               that's how the samples w ere born.




                               Those samples were winners in the contest. And they would become the first three Th rive products, also the first
                               of their kind offering the skincare benefits of fierri!lo and juani1ama.

                               A woman in a man's wor1d

                               Partnering with Thrive opened up my professional life to new c hallenges and ne w opportunities. Here I was
                               conducting business in English, Here I was Skyping with Thrive·s product gurus. They were al men. But they
                               listened to me. They were eager for my opinion and expertise, and to truly co-create. How different this was from
                               running a business with my family in Costa Rica!




                                                                            Exhibit 2 Page 52
https://thrivecare.co/blogs/news/how-a-men-s-grooming-startup-empowered-me-to-become-a-stronger-woman                                               2/5
4/28/2021
        Case   2:21-cv-02022-DOC-KES Document 71-2 Filed 04/28/21 Page 4 of 6 Page ID #:3336




                               In my country, especially in business, a woman generally has less credibility simply because she is a woman.
                               Sometimes in my family business we would have to bring my father along so that we could get meetings, so that
                               people would listen. Things are getting better, but this is still a reality for many women here.

                               At Thrive it was different. It is d ifferent. I had a voice. And suddenly with a voice, I needed to learn how to trust it.
                               Refine it. To be confident in my expertise and in who I was. I have never felt so empowered.

                               Living happier and healthier, from farm to face

                               To make natural and truly effective products is in my core. Our team shares this core feeling. It drives us to
                               brainstorm, to merge all this passion in order to bring to life our new products.

                               I live to surprise and satisfy our customers. All natural and effective? Yes! A moisturizer that works for both dry
                               and oily skin? Yes! Affordable and socially impactful? Yes!

                               I love reading our customers· comments and feedback on Amazon. I can feel it, that satisfaction that comes
                               from surpassed expectations. And it fuels my fire to constantly improve what w e otter.

                               This includes our commitment to leaving the world better than we found it. I have here in Costa Rica the
                               opportunity to go to the farms, to meet the farmers whose ives we are positively impacting and whose soi we
                               are continuously improving through our restorative agriculture techniques.

                               I also work closely with a women-led co-op here, Coopecuna, which provides the juanilama essential oi' used in
                               our products. In fact, the founder and leader of the co-op is also a woman, one who inspires me every day.

                               Investing in people, Thrive's partnership with Coopecuna

                               About 12 years ago, Guisselle Monge Mora and others from the community founded Coopecuna to focus on
                               medicinal plant production, ecotourism, and teaching people the importance of organic farming. lt was a
                               struggle. Few tourists came to visit them and the business of medicinal plants was not strong.

                               Enter Thrive Natural Care. We began buying leaves (juanilama) from them in order to produce our essential oi.
                               We weren't producing this oi' within their community, however, so the community wasn't benefiting directly from
                               that production.




                               So, led by our Sustainable Operations team, we invested in a distillation unit for Coopecuna. That way, they
                               could process more leaves and we could bring our production more deeply into the community. We could then
                               buy the essential oils directly from the co-op, also encouraging them to produce and sell essential oils to other
                               buyers, vastly improving the income generated for the co-op.

                               Guisselle brought more and more women into the co-op, providing steady jobs and training. According to her,
                               the partnership with Thrive has helped transform the community, both its land and the quality of life of the
                               people who tend to it. Together, we have planted more than 25,000 plants using techniques which have
                               vitally restored previously degraded soil.

                               " It is a beautiful cycle," Guisselle tells me, '"And the people feel connected to it. We restore the soil. which helps
                               to grow healthy plants to create high quality essential oil, which generates more income and produces great
                               products, which help people feel healthier and ive happier. And the money earned from those products starts
                               that cycle all over again."

                               Living the dream

                               I know this direct contact with our positive footprint makes a huge difference for me and for everyone at Thrive.
                               It :::irlrl~ m:::init"" :::inrl n:::i~~inn thn~,::. ~n,::.ri:::il innri::.rli,=.nt~ in~irl,=. '" ir fnrm1 11:::i~ whirh tr:::iv,::.I frnm r.n~t:::i R it""A tn t"":::ir,::.
                                                                                                Exhibit 2 Page 53
https://thrivecare.co/blogs/news/how-a-men-s-grooming-startup-empowered-me-to-become-a-stronger-woman                                                                                                        3/5
4/28/2021
        Case   2:21-cv-02022-DOC-KES Document 71-2 Filed 04/28/21 Page 5 of 6 Page ID #:3337
                                    , .............. .., '''"':::1 '"' ...., ..... ,., ......,.... "'''' '''"'"'"' .... ,.,...,..., ....,    ':::1' ""'"' '""'"" .. ,,.,,.... ..., ""'' ' "'' '''"''""" ,,, .. ,.,,, ....... ..,, ,,,.,,,, ................ '"""'"" ..... ,.,.,., ...,
                                    for the skin of our Thrivers around the world.

                                    I am living a dream come true . Sti1 learning, always growing. Sti1 a dream. We started with 3 products and wi 1
                                    soon have 7 on the shelves.

                                    It is fulf1 'ing to see that every day our products are benefiting people and the planet. They are effective, they
                                    fulfi' our customers' needs, and they make them happy and healthy. At the same time, they make our land
                                    healthier, and our communities stronger.

                                    It is beautiful. And we've only just begun.




                                    Laura Arce has been Director of R&D at Thrive for nearly 5 years. Some of her recognition and
                                    accomplishments are listed below. If you would like to reach out to Laura, she can be reached
                                    at: laura@thrivenaturalcare.com

                                        • 2008. 40 under 40 recognition. by El Financiero newspaper Costa Rica. (This annual exam is the tool
                                              chosen by EF to highlight outstanding cases of the productive work of the country, led by young people
                                              under 40 years.)
                                        • 2013. Her business was selected as Innovation Champion. national recognition given by the National
                                              Mimstry of Science, Technology and Telecommunicahons.
                                        • 2014. Her business was chosen as winner of the 2nd. National Innovation Congress. on the Health and
                                               Wellbeing category.
                                        • 2014. Selected as a participant on the W Grow Fellowship program. among 22 other women entrepreneurs
                                              from Latin America.
                                        • 2014. 40 under 40 recognition. by El Fmanciero newspaper Costa Rica.




                                      l'J     SHARE                  '#     TWEE T                 @      PIN IT




                                    Leave o comment
                                    Name                                                                                                                                   Email




                                    Message




                                                  --------------------------------------~
                                    Please no:e comments must be approved before they are published


                                         POST COMMENT




                                                                                                                                            BACK TO OWN THE DAY BLOG                                              l

                      THRIVE SKINCARE                                                          EMPOWER YOUR SKIN+                                                          SIGN UP TO GET THE LATEST ON SALES, NEW RELEASES,
                                                                                               REGENERATE THE PLANET                                                       AND MORE.
                      Home
                      Products                                                                                                                                                     T   _..1   tlddrc
                      Skin Health
                      Blog
                                                                                                                                            Exhibit 2 Page 54
https://thrivecare.co/blogs/news/how-a-men-s-grooming-startup-empowered-me-to-become-a-stronger-woman                                                                                                                                                                                    4/5
4/28/2021
        Case   2:21-cv-02022-DOC-KES Document 71-2 Filed 04/28/21 Page 6 of 6 Page ID #:3338
                      Contact Us
                      FAQs




                                                    • mn       VISA



                                                                                             C 2021 , Thnve Natural Care Powered by Shop1fy




                                                              Exhibit 2 Page 55
https://thrivecare.co/blogs/news/how-a-men-s-grooming-startup-empowered-me-to-become-a-stronger-woman                                         5/5
